      Case 4:21-cr-00447 Document 10 Filed on 09/03/21 in TXSD Page 1 of 1
                                                                                 United States Courts
                                                                               Southern District of Texas
                                                                                      &/>ED
                            UNITED STATES DISTRICT COURT                         September 03, 2021
                             SOUTHERN DISTRICT OF TEXAS                     EaƚŚĂŶKĐŚƐŶĞƌ, Clerk ofCourt
                                 HOUSTON DIVISION

UNITED STATES OF AMERICA                        '
                                                '    CRIMINAL NO:        4:21-cr-447
V.                                              '
                                                '    MAGISTRATE NO: H-21-1727-MJ
JOSE RODRIGUEZ-ORELLANA                         '

                                        INFORMATION

THE UNITED STATES ATTORNEY CHARGES THAT:

                                           Count One

             (Harboring Illegal Aliens, 8 U.S.C. '1324(a)(1)(A)(iii) & (a)(1)(B)(i))

       On or about August 8, 2021, in the Houston Division of the Southern District of Texas,

                              JOSE RODRIGUEZ-ORELLANA,

The Defendant, knowing and in reckless disregard of the fact that certain aliens had come to,

entered, and remained in the United States in violation of law, did conceal, harbor and shield from

detection such aliens in buildings and other places for the purpose of commercial advantage and

private financial gain.

       In violation of Title 8, United States Code, Section 1324(a)(1)(A)(iii) & (a)(1)(B)(i).



JENNIFER B. LOWERY
Acting United States Attorney
